Exhibit 10.19

JDS UNIPHASE CORPORATION

2008 CHANGE OF CONTROL BENEFITS PLAN

1. Introduction.

This JDS Uniphase Corporation (the “Company”) Change of Control Benefits Plan
(the “Plan”) was established effective as of September 1, 2008.

(a) Purpose. The purpose of the Plan is to describe eligibility for certain
benefits for Eligible Executives (as defined below) whose employment is
terminated as a result of, or following, a Change of Control (as defined below).

(b) Effect. This Plan supersedes and replaces any prior policies or practices of
the Company or any of its subsidiaries or affiliated companies that relate to
severance payments or vesting acceleration with respect to stock options,
restricted stock units, performance units, or any other securities or similar
incentives of the Company upon a change of control (as defined in any such
agreements or arrangements) of Company with respect to Eligible Executives. Any
such policies or procedures, to the extent they relate to severance payments or
vesting acceleration with respect to options of Company upon a change of
control, are hereby rescinded and shall no longer have any force or effect to
the extent such policies or procedures apply to Eligible Executives.
Notwithstanding the foregoing, this Plan is subordinated to any individual
written (i) severance benefit agreement, (ii) change of control severance
agreement, or (iii) employment agreement that provides for severance benefits in
existence as of the date hereof between any Eligible Executive and the Company.

2. Definition of Terms. The following capitalized terms used in this Plan shall
have the following meanings:

(a) Cause. “Cause” shall mean (i) gross negligence or willful misconduct in the
performance of an Eligible Executive’s duties to Company; (ii) a material and
willful violation of any federal or state law by an Eligible Executive that if
made public would injure the business or reputation of Company; (iii) refusal or
willful failure by an Eligible Executive to comply with any specific lawful
direction or order of Company or the material policies and procedures of Company
including but not limited to the JDS Uniphase Corporation Code of Business
Conduct and the Inside Information and Securities Transactions policy as well as
any obligations concerning proprietary rights and confidential information of
the Company; (iv) conviction (including a plea of nolo contendere) of an
Eligible Executive of a felony, or of a misdemeanor that would have a material
adverse effect on the Company’s goodwill if such Eligible Executive were to be
retained as an employee of the Company; or (v) substantial and continuing
willful refusal by an Eligible Executive to perform duties ordinarily performed
by an employee in the same position and having similar duties as such Eligible
Executive; in each case as reasonably determined by the Board of Directors of
Company or the successor to the Company (the “Board of Directors”).

 

1



--------------------------------------------------------------------------------

(b) Change of Control. “Change of Control” shall mean the occurrence of one or
more of the following with respect to the Company:

(i) the acquisition by any person (or related group of persons), whether by
tender or exchange offer made directly to the Company’s stockholders, open
market purchases or any other transaction or series of transactions, of stock of
the Company that, together with stock of the Company held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the then outstanding stock of the Company entitled to
vote generally in the election of the members of the Company’s Board of
Directors;

(ii) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which both (A) securities representing more than
fifty percent (50%) of the total combined voting power of the surviving entity
are beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 19340), directly or indirectly, immediately after
such merger or consolidation by persons who beneficially owned common stock
immediately prior to such merger or consolidation and (B) the members of the
Board of Directors immediately prior to the transaction (the “Existing Board”)
constitute a majority of the Board of Directors immediately after such merger or
consolidation;

(iii) any reverse merger in which the Company is the surviving entity but in
which either (A) persons who beneficially owned, directly or indirectly, Common
Stock immediately prior to such reverse merger do not retain immediately after
such reverse merger direct or indirect beneficial ownership of securities
representing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities or (B) the members of the Existing Board do
not constitute a majority of the Board of Directors immediately after such
reverse merger; or

(iv) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (other than a sale, transfer or other disposition to one
or more subsidiaries of the Company).

Notwithstanding the foregoing, to the extent that any amount constituting
nonqualified deferred compensation within the meaning of Section 409A of the
Internal Revenue Code (including any applicable final, proposed or temporary
regulations and other administrative guidance promulgated thereunder) would
become payable under this Plan by reason of a Change of Control, such amount
shall become payable only if the event constituting a Change of Control would
also constitute a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
within the meaning of Section 409A.

(c) Disability. “Disability” shall mean a mental or physical disability, illness
or injury, evidenced by medical reports from a duly qualified medical
practitioner, which renders an Eligible Executive unable to perform any one or
more of the essential duties of his or her position after the provision of
reasonable accommodation, if applicable, for a period of greater than ninety
(90) days within a one year period. “Disabled” has a corresponding meaning.

 

2



--------------------------------------------------------------------------------

(d) “Eligible Executives” shall mean individuals employed by the Company and its
subsidiaries in the United States and on a United States payroll at the level of
Senior Vice President (E200) or above, who either (i) hold one or more of the
following positions or their functional equivalents: Chief Financial Officer,
Chief Administrative Officer, Chief Legal Officer, Chief Information Officer,
the senior executive responsible for Human Resources, and each senior executive
responsible for one or more Company reporting segment(s) (as determined with
reference to the Company’s financial statements, and including such senior
executives responsible for business units reported under “All Other”, if any),
or (ii) are designated in writing by the Chief Executive Officer as being an
Eligible Executive, subject to subsequent review and ratification by the
Compensation Committee of the Board of Directors at its discretion.

(e) Good Reason. “Good Reason” shall mean an Eligible Executive’s resignation
from Company within thirty (30) days following the occurrence of any of the
following events with respect to such Eligible Executive:

(i) without Eligible Executive’s express written consent, the significant
reduction of Eligible Executive’s duties, authority, responsibilities, job title
or reporting relationships relative to Eligible Executive’s duties, authority,
responsibilities, job title, or reporting relationships as in effect immediately
prior to such reduction, or the assignment to Eligible Executive of such reduced
duties, authority, responsibilities, job title, or reporting relationships,
which reduction or assigned reduction remains in effect five (5) business days
after written notice by the Eligible Executive to the Chief Executive Officer of
such conditions; however, the occurrence of a Change of Control shall not, in
and of itself, constitute a material adverse change in Eligible Executive’s
position, duties or responsibilities;

(ii) a reduction by Company in the base salary of Eligible Executive as in
effect immediately prior to such reduction;

(iii) a material reduction by Company in the kind or level of employee benefits,
including bonuses, to which Eligible Executive was entitled immediately prior to
such reduction with the result that Eligible Executive’s overall benefits
package is significantly reduced;

(iv) the relocation of Eligible Executive’s principal work location to a
facility or a location more than fifty (50) miles from Eligible Executive’s then
present principal work location, without Eligible Executive’s express written
consent; or

(v) the failure of Company to obtain agreement from any successor contemplated
in Section 6 below to provide the benefits provided for in this Plan, as it
exists as the time of succession.

(f) Termination Date. “Termination Date” shall mean:

(i) if an Eligible Executive’s employment is terminated by Company for
Disability, the date designated by Company as the last day of such Eligible
Executive’s employment;

 

3



--------------------------------------------------------------------------------

(ii) if an Eligible Executive dies, the date of death;

(iii) if an Eligible Executive’s employment is terminated by Company for any
other reason, the date designated by Company as the last day of such Eligible
Executive’s employment; or

(iv) if an Eligible Executive’s employment is terminated by such Eligible
Executive, the date designated by Company as the effective date of resignation.

3. Eligibility for Severance and Other Benefits. Eligible Executives will
receive the benefits described herein under the following circumstances:

(a) Termination in Connection with a Change of Control. If an Eligible
Executive’s employment terminates either by Company without Cause or by such
Eligible Executive for Good Reason at any time during the period commencing upon
a Change of Control and ending twelve (12) months following a Change of Control,
then, conditioned upon the Eligible Executive’s execution and delivery of an
effective release of claims against Company and related parties that releases
Company and such parties from any claims whatsoever arising from or related to
the Eligible Executive’s employment relationship with Company including the
termination of that relationship in a form reasonably acceptable to the Company,
the Eligible Executive will receive the following:

(i) Eligible Executive’s right, title and entitlement to any and all unvested
stock options, restricted stock units, performance units, or any other
securities or similar incentives that have been granted or issued to Eligible
Executive as of the Termination Date shall automatically be accelerated in full
so as to become immediately and completely vested. In all other respects,
Eligible Executive’s securities shall continue to be subject to the terms of the
applicable equity incentive plan notice of grant and grant agreement.

(ii) a lump sum cash payment equal to eighteen (18) months’ salary at the
Eligible Executive’s base salary rate as of the Termination Date (without taking
into account any reduction in base salary that could trigger Eligible
Executive’s resignation for Good Reason), less applicable withholding taxes or
other withholding obligations of Company and less any amounts to which Eligible
Executive is otherwise entitled under any statutory or Company long or short
term disability plan; and

(iii) if Eligible Executive elects benefits continuation under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) following termination of
employment, payment of the full cost of such benefits (either directly to
Eligible Executive or to the appropriate carrier or administrator at the
Company’s election) for the lesser of (a) twelve (12) months or (b) until such
time as Eligible Executive becomes eligible for reasonably comparable health
care benefits from a subsequent employer.

(b) Voluntary Resignation; Termination for Cause. If an Eligible Executive’s
employment terminates by reason of voluntary resignation (which is not for Good
Reason), or if an Eligible Executive is terminated for Cause, then such Eligible
Executive shall not be entitled to receive any benefits under Section 3(a) of
this Plan.

 

4



--------------------------------------------------------------------------------

(c) Disability. If an Eligible Executive suffers from a Disability, Company may
terminate such Eligible Executive’s employment to the extent permitted by law
and, if such termination occurs within twelve (12) months following a Change of
Control, Company will then pay to that Eligible Executive the compensation set
forth in Section 3(a) of this Plan.

(d) Death. If an Eligible Executive’s employment is terminated due to the death
of such Eligible Executive within twelve (12) months following a Change of
Control, then the compensation set forth in Section 3(a) of this Plan will be
paid to the former Eligible Executive’s estate.

(e) Application of Section 409A. Notwithstanding any inconsistent provision of
this Plan, to the extent the Company determines in good faith that (a) one or
more of the payments or benefits received or to be received by an Eligible
Executive pursuant to this Plan in connection with such Eligible Executive’s
termination of employment would constitute deferred compensation subject to the
rules of Section 409A, and (b) that the Eligible Executive is a “specified
employee” under Section 409A, then only to the extent required to avoid the
Eligible Executive’s incurrence of any additional tax or interest under
Section 409A of the Code, such payment or benefit will be delayed until the date
which is six (6) months after the Eligible Executive’s “separation from service”
within the meaning of Section 409A. The Company will revise any applicable
provisions of this Plan to maintain to the maximum extent practicable the
original intent of the applicable Plan provisions without violating the
provisions of Section 409A of the Code, if the Company deems such revisions
necessary or advisable pursuant to guidance under Section 409A to avoid the
incurrence of any such interest and penalties. Such revisions shall not result
in a reduction of the aggregate amount of payments or benefits under this Plan.

(f) Termination Not in Connection With a Change of Control. In the event an
Eligible Executive’s employment terminates for any reason or no reason, whether
on account of Disability, death, or otherwise, either prior to a Change of
Control or after the twelve (12) month period following a Change of Control,
then such Eligible Executive shall not be entitled to receive severance or any
other benefits under Section 3(a) of this Plan.

(g) Coordination with Other Change of Control Benefits, Severance Benefits or
Debts. If an Eligible Executive is entitled to cash payments, accelerated
vesting of stock options or restricted stock grants, or any other benefits from
Company following the termination of such Eligible Executive’s employment after
a Change of Control under any other agreement, plan, policy or law, then the
benefits received by that Eligible Executive under this Plan shall be reduced by
the benefits received by Eligible Executive from Company under such other plans,
programs, arrangements, agreements or requirements. If an Eligible Executive is
indebted to Company at the time of a termination that would give rise to
severance benefits under Section 3(a), the Company reserves the right to offset
such severance payment under the Plan by the amount of such indebtedness.

 

5



--------------------------------------------------------------------------------

4. At-Will Employment. Subject only to any individual written agreement between
the Company and an Eligible Executive to the contrary, each Eligible Executive’s
employment is and shall continue to be at-will, as defined under applicable law.
If an Eligible Executive’s employment terminates for any reason other than as
specified in Section 3, such Eligible Executive shall not be entitled to any
benefits, damages, awards or compensation under this Plan.

5. Tax Matters. The Company may withhold from any amounts payable under the Plan
such federal, state and local taxes as may be required to be withheld. In the
event that any payment or other benefits provided for in this Plan or otherwise
payable to an Eligible Executive (i) constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) become subject to the excise tax imposed by Section 4999 of
the Code (or any corresponding provisions of state tax law), then,
notwithstanding the other provisions of this Plan, such Eligible Executive’s
benefits under Section 3 will not exceed the amount which produces the greatest
after-tax benefit to the Eligible Executive. For purposes of the foregoing, the
greatest after-tax benefit will be determined within thirty (30) days after the
Termination Date, by the Eligible Executive in his/her sole discretion. If no
such determination is made by the Eligible Executive within thirty (30) days of
the Termination Date, then the Company will pay the benefits as provided in
Section 3.

6. Company’s Successors. The Company shall require that any successor to Company
(whether direct or indirect and whether by purchase, merger, consolidation,
liquidation or otherwise) to all or substantially all of Company’s business
and/or assets agree to perform in accordance with this Plan in the same manner
and to the same extent as Company would be required to perform such obligations
in the absence of a succession.

7. Exclusive Benefits. Eligible Executives shall not be entitled to any
payments, compensation, benefits or other consideration from the Company, apart
from those identified in Section 3, on account of a termination following a
Change of Control.

8. Severability, Enforcement. If any provision of this Plan, or the application
thereof to any person, place or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Plan and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect.

9. General.

(a) Notice. Notices and all other communications contemplated by this Plan shall
be in writing and shall be deemed to have been duly given either (i) when
personally delivered or sent by facsimile or (ii) five (5) days after being
mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of an Eligible Executive, mailed notices shall be
addressed to him or her at the home address or facsimile number which he or she
most recently communicated to Company in writing. In the case of Company, mailed
notices or notices sent by facsimile shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its General
Counsel or Chief Financial Officer.

 

6



--------------------------------------------------------------------------------

(b) Amendment. Prior to a Change of Control, the Company reserves the right to
amend or terminate this Plan upon written notice to Eligible Executives. Upon a
Change of Control, this Plan will become non-modifiable without the consent of
the affected Eligible Executive(s).

(c) Plan Termination. The Plan shall terminate on August 31, 2010 (the “Plan
Termination Date”), provided that the Plan shall not terminate, and shall
continue in full force and effect and not shall not be terminable by any action
of the Company or a successor in interest to the Company, in the event of the
occurrence of a Change of Control on or before the Plan Termination Date.

10. Execution. To record the adoption of the Plan as set forth herein, effective
as of September 1, 2008, JDS Uniphase Corporation has caused its duly authorized
officer to execute the same.

 

JDS Uniphase Corporation By:     Name:     Title:    

 

7